           Case 1:19-cv-11417-ADB Document 1 Filed 06/27/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

MICHELLE BELTRAN,                            )
     Plaintiff,                              )
                                             )            Case No.
v.                                           )
                                             )
BEST BUY STORES, L.P.,                       )
     Defendant.                              )

                                   NOTICE OF REMOVAL

TO:     THE CHIEF JUDGE AND JUDGES OF THE UNITED STATES DISTRICT
        COURT FOR THE DISTRICT OF MASSACHUSETTS

        Defendant, Best Buy Stores, L.P., (“Best Buy”), hereby files this Notice of Removal of

the above-captioned action from the Middlesex County Superior Court of the Commonwealth of

Massachusetts to the United States District Court for the District of Massachusetts, pursuant to

28 U.S.C. §§1441 and 1446.

        In support of this Notice of Removal, Best Buy states the following:

1.      Upon information and belief, on April 9, 2018, plaintiff Dora Jean McCormick

(“McCormick”) filed a Complaint in the Middlesex County Superior Court of the

Commonwealth of Massachusetts. A copy of the Complaint is attached as Exhibit 1.

2.      A copy of the Complaint was served on Best Buy on June 17, 2019. A copy of the

Summons also served on Best Buy at that time is attached as Exhibit 2.

3.      The Complaint sets forth causes of action alleging negligence, failure to warn, breach of

express or implied warranties of merchantability, and breach of express and implied warranties

of habitability. (Ex. 1.)




                                                 1 of 3
          Case 1:19-cv-11417-ADB Document 1 Filed 06/27/19 Page 2 of 3



4.     The complaint alleges that Beltran sustained “serious personal injuries” when her arm

was caught in an electric sliding door while she was a patron at a Best Buy store in Burlington,

Massachusetts. (Ex. 1 ¶¶ 4-7.)

5.     Plaintiff’s Civil Action Cover Sheet itemizes past and reasonably anticipated future

medical expenses totaling $48,717.00 and references injury to her “arm, shoulder & back etc.”

The Civil Action Cover Sheet is attached as Exhibit 3.

6.     The Complaint alleges that Michelle Beltran is an individual who resides in Newton,

Massachusetts. (Ex. 1 ¶1.)

7.     Best Buy Stores, L.P. is a Virginia Limited Partnership with a principal place of business

in Richfield, Minnesota.

8.     Federal Jurisdiction exists pursuant to 28 U.S.C. §1332 because there is complete

diversity of citizenship between Plaintiff and Defendant and the amount in controversy, exclusive

of interest and costs, exceeds $75,000.00.      The action is removable pursuant to 28 U.S.C.

§1441(b) because Defendant is not a Massachusetts citizen.

11.    This Notice of Removal has been filed within thirty (30) days after receipt by Best Buy of

the Complaint and accordingly is being timely filed pursuant to 28 U.S.C. §1446(b).

12.    A stamped copy of this Notice of Removal will be promptly filed with the Clerk of the

Suffolk County Superior Court of the Commonwealth of Massachusetts and served on counsel of

record for plaintiff pursuant to 28 U.S.C. §1446(d).

       WHEREFORE, Best Buy requests removal of the above-captioned matter from the

Middlesex County Superior Court, Commonwealth of Massachusetts, to the United States

District Court for the District of Massachusetts.


                                               2 of 3
          Case 1:19-cv-11417-ADB Document 1 Filed 06/27/19 Page 3 of 3



Dated: June 27, 2019.

                                                 BEST BUY STORES, L.P.,
                                                 By its attorney,


                                                 /s/ Christopher A. Callanan
                                                 __________________________________
                                                 Christopher A. Callanan (BBO# 630649)
                                                 Stevenson McKenna & Callanan LLP
                                                 21 Merchants Row, Fifth Floor
                                                 Boston, MA 02109
                                                 (617) 330-7575
                                                 ccallanan@smcattorneys.com




                                  CERTIFICATE OF SERVICE

        I certify that I served a copy of the above document to all counsel of record by electronic
filing via the ECF system on June 27, 2019.

                                                 /s/ Christopher A. Callanan
                                                 _________________________________
                                                 Christopher A. Callanan




                                              3 of 3
